      Case 2:19-cv-01877-TLN-AC Document 31 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PETER STROJNIK, SR.,                              No. 2:19-cv-01877-TLN-AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    AZUL HOSPITALITLY GROUP, LLC,
15                       Defendant.
16

17

18          On March 26, 2021, the court ordered plaintiff and the remaining defendant in this case,

19   Azul Hospitality Group, LLC, to meet and confer and submit a join status report within 14 days.

20   ECF No. 28. The parties have not submitted a joint statement. Plaintiff has not filed any

21   document indicating that he attempted to meet and confer with the defendant and was unable to

22   obtain a joint statement.

23          Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause, in

24   writing, within 10 days, why his failure to submit a joint statement or give notice to the court of

25   his inability to obtain a joint statement should not result in a recommendation that this case be

26   dismissed for failure to prosecute. The filing of a joint statement or notice of defendant’s refusal

27   to meet and confer within this timeframe will serve as cause and will discharge this order. If

28   ////
                                                        1
     Case 2:19-cv-01877-TLN-AC Document 31 Filed 04/13/21 Page 2 of 2


 1   plaintiff fails to respond, the court will recommend dismissal of this case pursuant to Local Civil
 2   Rule 110.
 3   DATED: April 12, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
